Citation Nr: 0506910	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  04-30 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for liver disease.


ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to May 1996.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii, that denied the above claim. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

A remand is required for compliance with VA's duty to assist.  
This is necessary to ensure that there is a complete record 
upon which to decide the veteran's claim so that he is 
afforded every possible consideration.

In a February 2000 statement, the veteran indicated his 
medical records were at "CFA."  As there are no records in 
the claims folder from a source with these initials, the RO 
should contact the veteran for further information in this 
regard and attempt to obtain records from that facility.  The 
RO should also take this opportunity on remand to obtain 
updated medical records from the veteran's current treating 
source, LBJ Tropical Medical Center in American Samoa.  

The evidence from LBJ Tropical Medical Center includes 
hepatology test results that suggest the veteran may indeed 
have a current liver disability.  He asserts that his liver 
disease is the result of exposure to toxic chemicals in 
service, and there is no medical opinion of record addressing 
such possibility.  The RO should therefore schedule the 
veteran for a VA examination to determine the actual 
diagnosis and etiology of his current liver disease.



Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Request that the veteran provide further 
information to sufficiently allow for a 
records request to the medical source named 
"CFA."  Then, make arrangements to obtain 
outstanding records from that facility.  

Also make arrangements to obtain updated 
medical records from LBJ Tropical Medical 
Center dated after September 30, 2003.

If any of the above records are not 
available, that fact should be specifically 
noted in the claims folder. 

2.  After completing the above development 
and associating any new evidence with the 
claims folder, schedule the veteran for an 
appropriate VA examination for the purpose of 
determining the etiology of his current liver 
disability, if any.  The examiner should 
indicate in the report that the claims folder 
was reviewed.  The examiner should give a 
medical opinion, with full rationale, as to 
whether it is at least as likely as not (50 
percent probability or greater) that any 
current liver disability had its onset during 
active service or is related to any in-
service disease or injury, to include 
exposure to toxic chemicals.  

3.  The RO should then readjudicate the 
veteran's claim, with application of all 
appropriate laws, regulations, and case law 
and consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to the 
claim remains adverse to the veteran, he 
should be furnished a supplemental statement 
of the case and afforded an appropriate 
period of time within which to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this REMAND are to obtain additional 
information and comply with due process considerations.  No 
inference should be drawn regarding the final disposition of 
this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 

